The decree was as follows, all the judges concurring in it:
This day came the parties by their counsel, and the court having maturely considered the transcript of the record of the decree aforesaid and the arguments of counsel, is of opinion, that the said decree, so far as it directs the commissioners (appointed to sell the slaves Henry and Sally), out of the net proceeds of sale, to *pay one-sixteenth part thereof to the executors of Anthony Street, to which the testator was held by the said decree to be entitled as transferee of Obadiah Archer, is erroneous, because it does not appear from the record that the cause as to the said Archer had been properly matured for hearing, and that there is no error in the residue of the decree. Therefore, it is decreed and ordered, that the said decree, so far as the same is above declared to be erroneous, be reversed and annulled, and that the same in all other respects be affirmed; and that the appellants, out of the assets of their testator in their hands to be administered, do pay unto the appellees their costs by them about their defence in this behalf expended. And it is ordered, that this cause be remanded to the Circuit Court of Hanover county, to be further proceeded in, with directions to that court to cause the said Obadiah Archer and Mary his wife to be brought before the court, and then to make such decree therein in reference to Mrs. Archer’s share of the proceeds of the sale of the said shares as shall be proper.